Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 

 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Restriction/Election
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on July 16, 2021 is acknowledged.

Claim Rejections – 35 USC 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable This rejection is based on the concept of undue experimentation associated with the determination of the metes and bounds of the claimed invention.

There are eight factors considered by the Federal Circuit in the determination of undue experimentation, In re Wands, 8 USPQ2d 1400 (1988).  These factors are:  the nature of the invention, the breadth of the claims, the state of the prior art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence of absence of working examples, the relative skill of those in the art, and the quantity of experimentation necessary.  The examiner will discuss these factors as they apply to the instant invention
The instantly claimed invention involves a zeolite containing catalyst material containing at least two zeolites in any amounts relative to one another.  Although the specification uses the term zeolite generically, this is an extremely broad recitation of a material that is no longer defined as merely a specific crystalline aluminosilicate material having micropores.  There is no specific discussion in the specification regarding the extent of the possible species of zeolite combinations that could feasibly be employed to catalyze the reaction intended by applicant, in that no nexus of the characteristics of functional zeolites are discussed.  
The state of the prior art indicates that there are numerous and myriad materials that fall within the terminology “zeolite”, now including mesoporous and hierarchical materials and what were previously termed non-zeolitic molecular sieves but are now 
In the prior art, zeolitic materials are known catalytic materials and it is also known that activity and/or selectivity are frequently related to the reaction being catalyzed.  Some catalysts will work for particular reactions but will be ineffective for others.  Due to the unexpected nature of catalysis, the clear disclosure of the precise identity of materials and their relation with each other is necessary to insure a functional material.
Although there is some small degree of predictability in the use of zeolites as a catalytic means, the success of such use is completely dependent on the composition and specific structure, framework, elemental makeup and promoter materials within the broad disclosure of the zeolite material.  Absent an exact characterization of the nature of the material, the skilled artisan will not be directly led to which zeolites are functional for a given process, and which zeolites will not work.
The instant disclosure provides specific guidance for only a limited number of species as described in claims 2 and 3. There is no other information that would provide the artisan the additional information required about the zeolites to insure or determine the scope of zeolites (with different framework combinations of elements and different with the expectation of success.  This limited disclosure, with no other guidance regarding the myriad different frameworks, elemental compositions, promoters and species known is insufficient for one of ordinary skill in the art to make a determination regarding the scope of materials covered by the invention.  The simplest manner in which to express the vast number of possibilities within the instant claims would be factorial formulae, starting with approximately 200! frameworks in combination with 200 or 400 more when considering first, second and third zeolites.  The addition of all of the potential combinations of those frameworks with all of the other changes that can be made to the starting material would include far too many species to be examined by an artisan to determine the metes and bounds of the zeolite that may potentially be treated as claimed.
Although the specification provides several working examples, they employ only LTA in specific ratios with CHA. Although a person of ordinary skill in the art would recognize that zeolite materials are generally known to be useful for catalytic purposes, absent more information on the nature of the composition, even a highly skilled artisan would not immediately be expected to recognize the complete scope of that which is meant to be embraced by the broad recitation of “zeolite” components in the instant claims.
As a result, the quantity of experimentation required of a person having ordinary  skill in the art would be undue in the absence of further guidance, as the number of    possible species would confound  the artisan required to determine acceptable .

Claim Rejections – 35 USC 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0209857 to Chandler et al.
Chandler et al disclose a SCR catalyst that may be comprised of as many as three molecular sieve materials.  The “first” zeolite may be a CHA or other small-pore framework type that may carry a transition metal such as copper.  The SAR of the material is from 2-300, representing a Si/Al ratio of 1:100, substantially as claimed herein.  The amount of copper may range from 0.01-20.00 wt%, which range combined with the SAR range will result in a Cu/Al ratio as claimed herein. This zeolite may be used in combination with a second zeolite that may also be a small pore zeolite, which list in Chandler et al. comprises ARI, ERI, DDR, MER, KFI, LEV and CHA, all of which are set forth in the instant claims. This second material may also contain copper in the same amount described herein above.  The catalysts may be provided in the same 

The reference further specifies that it is within the scope of the disclosure to contain a combination of three or more molecular sieves.  Although the specifics of the third composition and the amount are not mentioned, it is considered that the third zeolite would also be selected from the reference list and contain transition metal in the same amounts.  With respect to the ratio amongst three zeolites, the artisan would be able to determine how much of each to provide as this, in combination with other actors such as the framework, SAR and copper content, would be a result effective variable.  The artisan is aware of the balancing act necessary as one must have sufficient activity and specificity for the NOx remediation, but the lifetime is also very important and thus hydrothermal stability and decreased coking would be an additional goal to be achieved, working within the parameters described by the reference.
Accordingly, the only difference between the instantly claimed composition and the reference disclosure is that Chandler et al. prefer the second zeolite to be a medium or larger pore molecular sieve.  However, a reference is valid for all that it discloses and embraces, even including non-preferred embodiments.  As Chandler et al. specify “optionally the second…component also can be a small pore molecular sieve…” and 

	See particularly paragraphs [0014], [0016], [0018], [0024], [0025], [0032]-[0034], [0039] and  [0048]. 
The limitations of all claims have been considered and are deemed to be within the purview of the prior art.

					Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, US 2014/0170045 discloses copper zeolites for SCR.  US 2019/0015783 also discloses copper CHA and Cu-NZMSs.  US 2015/0118134 and US 2018/0346341 disclose copper AEI zeolites.  US 9,486,792 discloses a dual system of small-pore zeolites, one containing copper and the other comprising iron.
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377.  The examiner can normally be reached on M-F, 730 am-3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732